Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on October 31, 2018. Claims 1-7 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. US2013/0275016 (“Mitani”) in view of Kang et al. US2016/0001773 (“Kang”).

Regarding claim(s) 1, 7. Mitani discloses a vehicle control apparatus configured to control a vehicle provided with a motor and oil, the vehicle control apparatus comprising: 
an oil temperature sensor disposed in the oil (fig. 2, “3”); a motor temperature sensor provided to the motor and disposed at a position that is higher than a position of an oil level of the oil (fig. 2, “5”) 
a state determination unit configured to determine whether the driving state of the vehicle is either one of the first driving state and the second driving state, on a basis of at least a revolution number of the motor; (para. 21, para. 39-para. 41, An automatic transmission with speed change control section 7 is operable to perform a speed change control for the automatic transmission by outputting an operation command signal to the oil pressure control circuit 6 so as to allow hydraulic oil to be supplied and discharged with respect to a frictional engagement element of the automatic transmission). 
Mitani does not explicitly disclose a common temperature sensor provided to the motor, the common temperature sensor being disposed at a position that is in the oil when a driving state of the vehicle is a first driving state and being disposed at a position that is higher than the position of the oil level when the driving state of the vehicle is a second driving state; and a malfunction diagnosis unit configured to perform malfunction diagnosis of the oil temperature sensor the motor temperature sensor on a basis of output from the common temperature sensor in the first driving state and output from the common temperature sensor in the second driving state.
Kang teaches a system for controlling a hybrid electric vehicle includes a control unit for determining whether or not an Oil Pump Unit (OPU) and an Electric Oil Pressure (EOP) temperature sensor are normally operated. Specifically, common temperature sensor being disposed at a position that is in the oil when a driving state of the vehicle is a first driving state and being disposed at a position that is higher than the position of the oil level when the driving state of the vehicle is a second driving (fig. 1, para. 48, e.g. determining whether or not an Electric Oil Pump (EOP) temperature sensor is normally operated when an Oil Pump Unit (OPU) is normally operated at step S10; comparing the mean density of phase currents acquired after shifting the gears of the vehicle with the density of coil phase currents which flow through a coil at the maximum permissible temperature at which the coil is not burning at the phase current density comparison step S20; and controlling the value of torque to be applied to a transmission according to a result, acquired at phase current density comparison step, at step S30.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Divine by incorporating the applied teaching of Kang to further improve the accuracy in determination of vehicle abnormality.

Regarding claim(s) 3. Mitani discloses wherein the state determination unit is configured to determine whether the driving state of the vehicle is either one of the first driving state and the second driving state, on a basis of torque of the motor in addition to the revolution number of the motor (Para. 20, FIGS. 1 and 2 illustrate an automatic transmission control apparatus according to one embodiment of the present invention. A casing 1 of the automatic transmission is internally provided with a valve body 2 of a hydraulic system for actuating a speed change mechanism).

Regarding claim(s) 5. Mitani discloses wherein the vehicle is further provided with an engine, and the state determination unit is configured to determine whether the driving state of the vehicle is either one of the first driving state and the second driving state, on a basis of a revolution number of the engine in addition to the revolution number of the motor and the torque of the motor (Para. 20, FIGS. 1 and 2 illustrate an automatic transmission control apparatus according to one embodiment of the present invention. A casing 1 of the automatic transmission is internally provided with a valve body 2 of a hydraulic system for actuating a speed change mechanism).

Allowable Subject Matter
s 2, 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669